Case: 17-20008      Document: 00514219913         Page: 1    Date Filed: 11/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 17-20008                               FILED
                                                                          November 1, 2017
                                                                            Lyle W. Cayce
MATTHEW JAMES LEACHMAN,                                                          Clerk

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-3202


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Matthew James Leachman, Texas prisoner # 903617 / Harris County
# 01525039, was convicted of indecency with a child. He seeks a certificate of
appealability (COA) to appeal the district court’s order denying his motion for
stay and abeyance of his 28 U.S.C. § 2254 proceeding so that he could exhaust
his state court remedies. Leachman contends that the district court erred by
denying his motion, arguing that he had good cause warranting a stay, i.e., his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-20008   Document: 00514219913     Page: 2   Date Filed: 11/01/2017


                                   No. 17-20008

reasonable confusion regarding whether the sole claim raised in his state
habeas application was exhausted pursuant to the requirements set forth in
Texas Government Code § 501.0081 and thus whether the application was
properly filed for tolling purposes pursuant to 28 U.S.C. 2244(d)(2).
        A district court should grant a stay if it determines that the prisoner has
shown good cause warranting a stay, that the prisoner has raised meritorious
issues, and that the prisoner has not engaged in intentionally dilatory tactics.
Rhines v. Weber, 544 U.S. 269, 278 (2005). Leachman has not satisfied this
standard; at the very least, he has failed to show good cause excusing his
failure to exhaust his state remedies. Thus, he has not established that the
district court abused its discretion in denying his motion for a stay. See id. at
278.
        The district court’s denial of the motion for stay and abeyance is
AFFIRMED. Leachman’s motion for a COA is DENIED AS UNNECESSARY
as no COA is required to review the district court’s ruling on this non-merits
issue. See Young v. Stephens, 795 F.3d 484, 494 (5th Cir. 2015).




                                         2